Citation Nr: 0423299	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  92-14 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cerebrovascular accident (CVA) on a presumptive basis.

2.  Entitlement to service connection for a cardiovascular 
disease, to include heart disease, hypertension, and 
arteriosclerosis, on a presumptive basis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from October 10, 1950, to 
January 26, 1951. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Montgomery, Alabama.  

In an October 1996 decision, the Board determined that new 
and material evidence was not submitted to reopen claims of 
direct service connection for residuals of a cerebrovascular 
accident, and cardiovascular disease, including heart 
disease, and denied, on a de novo basis, the issues of 
presumptive service connection for residuals of a 
cerebrovascular accident, and cardiovascular disease, 
including heart disease.  The veteran appealed only the 
denials of presumptive service connection for residuals of a 
cerebrovascular accident and cardiovascular disease, 
including heart disease to the United States Court of Appeals 
for Veterans Claims (Court).  The June 1998 joint motion for 
partial remand and to stay further proceedings reflects that 
the veteran declined to pursue on appeal the issues of 
whether new and material evidence was submitted to reopen 
claims of direct service connection for residuals of a 
cerebrovascular accident, and cardiovascular disease, 
including heart disease.  In a June 1998 Order, the Court 
vacated only the Board's decision denying presumptive service 
connection for residuals of a cerebrovascular accident and 
cardiovascular disease, including heart disease.  Therefore, 
the issues of whether new and material evidence was submitted 
to reopen claims of direct service connection for residuals 
of a cerebrovascular accident and cardiovascular disease, 
including heart disease, are no longer in appellate status.  
Thus, the Board's jurisdiction is limited to the issues of 
presumptive service connection for residuals of a 
cerebrovascular accident and cardiovascular disease, 
including heart disease.

Subsequent to an October 1998 remand, the Board in a 
September 2000 decision denied entitlement to presumptive 
service connection for residuals of a cerebrovascular 
accident and cardiovascular disease, including heart disease.  
The veteran filed a timely appeal to the Court.  In May 2001, 
the VA's General Counsel filed a Motion for Remand and to 
Stay Proceedings.  In June 2001, the Court granted the motion 
to vacate the Board decision for readjudication in light of 
the Veterans Claims Assistance Act of 2000 (VCAA) and to 
remand the matter to the Board.  Pursuant to a November 2002 
Board remand regarding a request for a videoconference 
hearing, the veteran appeared before the undersigned Veterans 
Law Judge at a videoconference hearing in May 2003.  In 
November 2003, the Board remanded the claims for 
consideration of the VCAA.

A January 2002 statement of the veteran reflects that he 
wants to reopen a claim of service connection for sarcoidosis 
along with a claim of service connection for a right hip 
disorder and/or a claim of compensation under 38 U.S.C.A. § 
1151 for a right hip disorder following VA treatment in 1951 
and 1952.  This matter is referred to the RO.


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
establish that the veteran had a cerebrovascular accident 
within one year of active service.

2.  The competent medical evidence of record does not 
establish that the veteran had a cardiovascular disease, to 
include heart disease, hypertension, and arteriosclerosis, 
within one year of active service.


CONCLUSIONS OF LAW

1.  A cerebrovascular accident (CVA) may not be presumed to 
have been incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).

2.  A cardiovascular disease, to include heart disease, 
hypertension and arteriosclerosis, may not be presumed to 
have been incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

The President signed into law the VCAA on November 9, 2000.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The new 
legislation provides for, among other things, notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to implement the provisions of the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These 
regulations establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits.

38 U.S.C. § 5103(a) provides that VA must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) provides that VA should request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

Only after the May 1990 and May 1992 rating actions were 
promulgated did the case development unit of the Board and 
the agency of original jurisdiction (AOJ), in August 2002 and 
March 2004, respectively, provide notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA. 

The AOJ provided the veteran a statement of the case (SOC) in 
July 1992 and supplemental statements of the case (SSOCs) 
that included a summary of the evidence, the applicable law 
and regulations and a discussion of the facts of the case.  
These gave notice as to the evidence generally needed to 
substantiate his claims.  Also, the AOJ wrote to the veteran 
in August 1994 asking him to identify all health care 
providers who had treated him for the claimed disorders and 
to authorize the release of the records of those providers.  
Later, the case development unit of the Board and the AOJ 
wrote to the veteran in August 2002 and March 2004, 
respectively, regarding the notification of the passage of 
the VCAA and the obligations of VA with respect to the duty 
to assist and duty to notify regarding the information and 
evidence necessary to substantiate his claims.  Specifically, 
the veteran was notified that VA would make reasonable 
efforts to obtain evidence necessary to support his claim, 
including medical records, employment records, and records in 
the custody of a federal department or agency.  He was 
advised to identify any medical treatment and to provide 
properly executed releases so that VA could request any 
private medical records for him.  With regard to a request 
that the veteran provide any evidence in his possession 
pertaining to the claims, the AOJ in the March 2004 letter 
stated that he should send to VA any evidence in his 
possession that pertains to his claims.

In regard to processing deadlines, the veteran was advised to 
send in any additional information or evidence in support of 
his claims as soon as possible, preferable within a certain 
date, 60 days, 30 days and 60 days, from the dates of the 
August 1994, August 2002 and March 2004 letters, 
respectively.  The AOJ and the case development unit of the 
Board also indicated that any additional information or 
evidence should be submitted within one year from the date of 
the letter in order for VA to pay benefits from the date VA 
received the claim, if it is determined the veteran is 
entitled to VA benefits.  These advisements are in compliance 
with current statutes.  See Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112) (permits VA to 
adjudicate a claim within a year of receipt.)  The Board 
concludes that VA has met its duty to assist in this matter.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law.  To find a notice error to 
be prejudicial to a claimant would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the veteran on August 19, 2002, 
and March 24, 2004, were not given prior to the first AOJ 
adjudication of the claim, the content of the notices fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In the instant case, the RO obtained the veteran's service 
medical records and VA treatment records, and afforded him VA 
examinations.  The veteran submitted private medical records.  
While the veteran identified private medical treatment from 
doctors other than Dr. Bradford and Dr. Battle, he did not 
provide authorizations of release for records from those 
doctors, and in an October 1995 statement, he reported that 
many of those doctors were deceased.  Similarly, he testified 
at his hearing about statements of private doctors that 
reportedly supported his claims, but he did not provide 
authorizations of release for records from those doctors, nor 
did he submit copies of the statements of those doctors, even 
though he was specifically told by the undersigned Veterans 
Law Judge that he could.  The duty to assist is not always a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
As for the authorization of release for records from Dr. 
Bradford, the veteran has reported that Dr. Bradford is 
deceased, and he did not provide any information suggesting 
that Dr. Bradford's records still existed, such as an address 
for a repository of his records.  Specifically, a report of 
November 1994 field examination reveals that the veteran did 
not know where Dr. Bradford's records were and that the field 
examiner determined that the last known address where Dr. 
Bradford's office was located was no longer an office 
building, but instead was a municipal parking deck.  As for 
the authorization of release for the records of Dr. Battle, 
that doctor only examined the veteran once and the veteran 
has submitted a form regarding his medical conditions that 
was signed by Dr. Battle on the only day he treated the 
veteran.  In regard to any additional records, the veteran 
has indicated that he did not have a current address for Dr. 
Battle.  In light of the above, the Board concludes that no 
further assistance to the veteran regarding development of 
evidence is required, and would be otherwise unproductive.  
See 38 U.S.C.A. § 5103A(b)(3) (West 2002).  Additionally, the 
RO complied with the directives of the Board remands.  See 
Stegall v. West, 11 Vet. App. 268 (1998)

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matters on appeal have 
been made by the AOJ.  Every possible avenue of assistance 
has been explored, and the veteran has had ample notice of 
what might be required or helpful to establish his claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

Service medical records show that on a November 1950 service 
examination, the evaluations of the veteran's heart and 
neurological system showed no significant abnormality.  His 
blood pressure reading was 114/60.  On January 13, 1951, the 
veteran was treated for syphilis.

On a March 1951 VA examination, the veteran's cardiovascular 
and neurological systems were normal.  His blood pressure 
readings were 118/76, while sitting; 120/78, after exercise; 
and 118/76, two minutes after exercise.

A VA hospital summary shows that the veteran was hospitalized 
from July 21, 1951, to January 22, 1952 for right hip 
complaints.  Review of the cardiovascular system at that time 
revealed that rate and rhythm were normal and that no 
murmurs, thrills or shocks were appreciated.  He underwent 
surgery on August 28, 1951, at which time an arthroplasty of 
the right hip was performed for the osteochondritis of the 
right femoral hip.  A VA hospital discharge summary dated 
January 21, 1952, reflects that there were no medical 
findings for cardiovascular abnormalities or a CVA.  His 
blood pressure reading during a physical examination during 
the hospitalization was 120/80.  Testing for syphilis was 
negative.  The discharge diagnosis was osteochondritis of the 
femoral head.

The veteran applied for VA hospital treatment or domiciliary 
care in April 1952.  An examination conducted in connection 
with that request showed his blood pressure to be 100/70-60.  
The doctor noted that he had a fixed right hip joint with an 
open lesion on the post-operative scar.  The doctor indicated 
that he did not have any other acute or chronic maladies.

At a February 1953 examination, conducted in connection with 
a request for VA hospital treatment or domiciliary care, the 
veteran's his blood pressure was 120/70 and that his heart 
had no valvular lesion.  The only diagnosis was hip disease.  

A VA compensation examination performed in September 1956 
showed that his cardiovascular and neurological systems were 
normal and that his blood pressure reading was 130/80.  The 
only diagnosis was a right hip condition.

In connection with a claim for aid and attendance, an August 
1961 VA examination showed the veteran's blood pressure 
reading was 120/70.  The diagnosis was ankylosed right hip.

VA medical records reflect that the veteran was hospitalized 
in May 1962 for complaints of right-sided abnormalities.  It 
was noted that the veteran had been treated for syphilis with 
penicillin.  A physical examination on admission revealed 
that his blood pressure reading was 150/100.  His heart was 
clear.  He had hypesthesia of the entire right lower 
extremity and had apparent weakness of the right upper 
extremity, except for the hand.  The tentative diagnosis was 
psychoneurosis with conversion hysteria or malingering.  A 
physical examination during the hospitalization revealed no 
organic neurological deficits.  The discharge diagnoses 
included malingering, which was manifested by simulated 
paralysis of the right upper extremity.

In an October 1962 statement, Dr. Haden indicated that he was 
providing information regarding the veteran's medical history 
and present condition. Orthopedic and psychiatric conditions 
were cited.  Dr. Haden did not report any  history of or 
current cardiovascular disease or a CVA.  In a March 1966 
statement, Dr. Haden reported that he was treated the veteran 
for numbness of the entire right side. 

In December 1967, the veteran was evaluated by the VA for 
purposes of aid and attendance or housebound benefits.  At 
that time, he reported having weakness in his right lower 
extremity since having had a stroke seven years earlier.  His 
blood pressure reading was 134/90.  The pertinent diagnosis 
was residuals of a CVA.

During a January 1968 VA general medical examination, the 
veteran reported having had two strokes, the first one 
seventeen or eighteen years earlier (i.e. 1950 or 1951) and 
the second one eight to nine years earlier (i.e. 1959 or 
1960).  His blood pressure was 110/70.  Following the 
physical examination, the diagnoses were ankylosis of the 
right hip and residuals of a CVA.

In support a claim for aid and attendance, the veteran 
submitted a medical form completed in September 1973 by Dr 
Bradford.  Dr. Bradford reported that he had known the 
veteran for six months and had treated him for residuals of a 
fractured right hip, which had occurred twenty-two years ago, 
and right hemiparesis.  Dr. Bradford noted that the veteran's 
blood pressure reading was 130/80.  Dr. Bradford reported 
that the veteran had no dyspnea or cyanosis and that he had 
intermittent edema.  Dr. Bradford stated that the veteran's 
heart size was normal and that there were no murmurs or 
arteriosclerosis.  The diagnoses included CVA, right hip 
arthralgia and prosthesis, and left thigh myositis and 
tension.

In March 1977, the veteran underwent a VA general medical 
examination and a VA examination for purposes of aid and 
attendance or housebound benefits.  The veteran reported he 
had a right hemiplegia in 1951 or 1952.  He also stated that 
Dr. Bradford had treated him for a stroke since 1963.  The 
diagnoses included a CVA with right hemiplegia.
 
In a November 1977 statement, Dr. Olsen reported that the 
veteran's stroke followed hip surgery in 1951 at a VA 
hospital.  The diagnoses included CVA - right side.  In a 
January 1978 statement, Dr. Olsen noted that the veteran 
wanted him to outline the history of his disability.  Dr. 
Olsen noted that the veteran entered a VA hospital in August 
1951 for a replacement of an artificial hip joint and that 
one week after the operation, he suffered a stroke that 
caused right-sided paralysis.  Dr. Olsen stated that after he 
was released from the hospital, he was treated by Dr. 
Bradford.
 
In a February 1978 letter, Dr. Bradford, for the first time, 
indicated that he had initially examined the veteran on 
January 24, 1952, for a right-sided CVA.  In an April 1978 
letter, Dr. Bradford again stated that he had first treated 
and evaluated the veteran on January 24, 1952, at which time 
the veteran's blood pressure reading was 130/80 and he had 
suffered a stroke.  Dr. Bradford indicated that a CVA with 
right-side hemiplegia was diagnosed.

A VA outpatient treatment record dated in January 1980 
reflects that the veteran was first seen at that VA medical 
center in 1962 with the same findings as now - symptoms 
secondary to a CVA with right-sided hemiplegia.  VA medical 
records dated from 1988 to 1990 reflect that the veteran had 
a history of status post CVA in 1951 and 1960.

In a July 1990 statement, Dr. Battle reported that the 
veteran did not have passive congestion, valvular disease, 
rheumatic fever, congenital heart disease, coronary artery 
disease, or hypertension.  Dr. Battle noted that the 
veteran's blood pressure reading was 130/80.  Dr. Battle 
indicated that the veteran had arteriosclerosis and that his 
history was positive for CVAs.  Dr. Battle also stated that 
the veteran had a history of CVAs in 1951 and 1962.  Dr. 
Battle diagnosed right-sided paralysis with paresthesia in 
the left leg secondary to CVAs in 1951 and 1962.

A VA operative report regarding eye surgery, dated in 
February 1991, reflects a pre-operative diagnosis of status 
post right-sided stroke in 1951.  In the report, it was noted 
that the veteran suffered a stroke in 1951, leaving him with 
residual right-sided weakness.

The veteran was afforded a VA neurological examination in 
January 1999.  He reported that he had had two strokes and 
that he had used a wheelchair since the initial stroke in 
1951.  Following an examination, the diagnosis was left 
cerebral infarction with residual right hemiplegia.  

The veteran underwent a VA cardiovascular examination in 
February 1999.  He claimed that he had a right-sided stroke 
in January 1952 and that he had high blood pressure while he 
was at a VA hospital from July 1951 to January 1952.  He 
reported that from 1952 to 1962, he was able to use crutches 
to ambulate, and that during that period, he was treated by 
Dr. Bradford for high blood pressure with medication.  He 
indicated that he had another stroke in 1962, which also 
involved the right side of his body.  He stated that to his 
knowledge, he had not had a heart attack in the past, but 
that he was seen in an emergency room sometime in the 1980s 
for an episode of chest pain.  It was noted that the veteran 
was currently taking medication for his blood pressure.  
Following an examination, the impressions were: cerebral 
thrombosis of left hemisphere times two with right spastic 
hemiplegia; hypertensive blood pressure, fairly controlled; 
and chest pain with an abnormal electrocardiogram.  The 
examiner indicated that it was unknown whether the veteran 
had had a myocardial infarction and that the bifascicular 
block found on an abnormal electrocardiogram may have 
represented an old myocardial infarction.

At the May 2003 hearing, the veteran testified that he had a 
stroke in 1951.

Presumptive service connection for residuals of a CVA

The veteran is entitled to presumptive service connection for 
a CVA if the disease was manifested to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2003).

VA regulations during the one-year presumptive period after 
the veteran's separation from service provided that a 100 
percent rating was warranted during the first six months 
following a CVA and that thereafter the residuals were to be 
rated, with a minimum rating of 10 percent.  Schedule for 
Rating Disabilities, 1945 Edition, Diagnostic Codes 8007-09.  
VA regulations regarding a CVA have remained unchanged.  See 
38 C.F.R. § 4.124, Diagnostic Codes 8007-09 (2003).  

The veteran has claimed that he had a CVA either during the 
VA hospitalization from July 21, 1951, to January 22, 1952, 
or immediately thereafter.  While the veteran is competent as 
a layperson to report that on which he has personal 
knowledge, (See Layno v. Brown, 6 Vet. App. 465, 470 (1994)), 
he is not competent to offer medical diagnosis of the claimed 
disability as there is no evidence of record that the veteran 
has specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Thus, the Board will look to the medical 
evidence of record.

VA hospitalization records from July 21, 1951, to January 22, 
1952, do not show that the veteran had a CVA while he was at 
a VA hospital being treated for his right hip disorder.  In 
particular, there is no indication from the hospitalization 
records that the veteran had a stroke one week after his 
right hip surgery or at any other time during that 
hospitalization.  Also, the discharge diagnosis was simply 
osteochondritis of the femoral head.  The other 
contemporaneous medical evidence from the one-year period 
after the veteran's active service does not show that he had 
a CVA during that time period.  Moreover, the contemporaneous 
medical evidence from the 1950s and early 1960s shows no 
history of a CVA, much less residuals of a CVA.  That medical 
evidence also reveals that the veteran first reported right-
sided neurological symptomatology during the May 1962 VA 
hospitalization, at which time a physical examination during 
that hospitalization revealed no organic neurological 
deficits and the diagnoses on discharge included malingering, 
which was manifested by simulated paralysis of the right 
upper extremity.

As for Dr. Bradford's 1978 letters stating that he treated 
the veteran on January 24, 1952, (just two days after his 
discharge from the VA hospitalization and barely within the 
one-year period following discharge from active service) for 
a CVA, these letters are contradicted by the medical form 
completed by Dr. Bradford in September 1973 in which he 
stated that he had only known the veteran for six months.  
His letters are also inconsistent with the veteran's own 
assertion in 1977 to a VA general medical examiner that Dr. 
Bradford had been treating him since 1963, as opposed to 
since 1952.  Additionally, his letters are not supported by 
the contemporaneous medical evidence from the 1950s and early 
1960s showing no history of a CVA.  VA attempted to obtain 
any records contemporaneous with the reported treatment on 
January 24, 1952.  As previously noted, the veteran reported 
that Dr. Bradford is dead and did not provide any information 
on where Dr. Bradford's records, if they even still existed, 
could be located.  In that regard, a VA field examiner 
determined that Dr. Bradford's last known business address 
was now a municipal parking lot.  In light of the above, Dr. 
Bradford's 1978 letters are of very limited probative value.  

With regard to Dr. Olsen's statements in which he reported 
that the veteran had a stroke one week after his surgery at a 
VA hospital in 1951, his statements are not supported by the 
VA records showing no evidence of CVA during that 
hospitalization or by other contemporaneous medical evidence 
from the 1950s and early 1960s showing no history of CVA.  
Additionally, his statements appear to be nothing more than 
history provided by the veteran and do not appear to be based 
on a review of any contemporaneous medical records regarding 
treatment in the early 1950s.  See LeShore v. Brown, 8 Vet. 
App. 406 (1995).  Therefore, the Board gives Dr. Olsen's 
statements little, if any, weight in determining whether the 
veteran had a CVA within one year after active service.  

As to Dr. Battle's June 1990 statement in which he noted that 
the veteran had a history of CVAs in 1951 and 1962 and in 
which he diagnosed right-sided paralysis with paresthesia in 
the left leg secondary to CVAs in 1951 and 1962.  There is no 
indication that Dr. Battle reviewed any records from 1951 
showing that a CVA was diagnosed at that time.  His statement 
is not supported by the contemporaneous medical evidence from 
1951 showing no evidence of CVA or by other contemporaneous 
medical evidence from the 1950s and early 1960s showing no 
history of CVA.  Additionally, his diagnosis appears to be 
based only on a history given by the veteran.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994). Accordingly, Dr. Battle's 
statement is of limited probative value.  

With regard to various VA examinations and VA medical records 
showing a history of a stroke in 1951 or 1952, these 
notations do not appear to anymore than a history given by 
the veteran and doe not to be based on any review of records 
from 1951 or 1952.  As such, these notations are not 
competent medical evidence with regard to whether the veteran 
had a CVA within one year of active service and are afforded 
no probative value.  See LeShore, 8 Vet. App. at 409.  As to 
the February 1991 VA operative report containing a diagnosis 
of status post right-sided stroke in 1951, that diagnosis 
does not appear to be based on a review of any medical 
records in 1951, is not supported by contemporaneous medical 
records dated in 1951 or immediately thereafter showing no 
evidence of a CVA or a history of a CVA, and appears to be 
based only a history given by the veteran.  Thus, that record 
is of limited probative value.  See Curry, 7 Vet. App. at 68.

In sum, the contemporaneous medical records from the early 
1950s and 1960s, including the records from the VA 
hospitalization from July 21, 1951, to January 22, 1952, 
outweigh Dr. Bradford's 1978 letters, Dr. Olsen's letters, 
Dr. Battle's statement, and the February 1991 VA operative 
report.  Therefore, the competent medical evidence of record 
does not establish that the veteran had a CVA within one year 
of active service.  In light of the above, the Board finds 
that the preponderance of the evidence is against the claim 
of presumptive service connection for residuals of a CVA, and 
it must be denied.

The representative argued in the informal hearing 
presentation that remand is again necessary under Stegall v. 
West, 11 Vet. App. 268 (1998) because the July 1999 and March 
2000 supplemental statements of the case provided no citation 
to the old and new regulations concerning the rating of 
cardiovascular system diseases, and because it did not 
provide any analysis of how the two versions of the 
regulations apply to the facts in the veteran's case.  With 
regard to this claim, the old and new regulations regarding 
rating cardiovascular disorders do not apply because a CVA is 
rated under diagnostic codes pertaining to neurological 
disorders.  See 38 C.F.R. § 4.124, Diagnostic Codes 8007-09.  
Although the RO did not provide the diagnostic codes 
pertaining to neurological disorders in a SOC or SSOCs, the 
veteran is not prejudiced by the absence of written notice of 
those diagnostic codes because, as determined above, 
competent medical evidence of record does not establish that 
the veteran had a CVA within one year of active service. 

Presumptive service connection for a cardiovascular disorder

The veteran is entitled to presumptive service connection for 
a cardiovascular disorder if the disease was manifested to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2003).

VA regulations during the one-year presumptive period after 
the veteran's separation from service provided that a 
compensable rating for general arteriosclerosis was warranted 
when there is a slight weakening of bodily vigor.  Schedule 
for Rating Disabilities, 1945 Edition, Diagnostic Code 7100.  
A compensable rating for hypertensive vascular disease 
(essential arterial hypertension) was warranted for diastolic 
pressure that was at least consistently over 100.  Schedule 
for Rating Disabilities, 1945 Edition, Diagnostic Code 7101.  
Syphilitic heart disease was rated as inactive rheumatic 
heart disease.  Schedule for Rating Disabilities, 1945 
Edition, Diagnostic Code 7004.  A 10 percent disability 
rating for inactive rheumatic heart disease required the 
presence of an identifiable valvular lesion, slight, if any, 
dyspnea, and no heart enlargement.  Schedule for Rating 
Disabilities, 1945 Edition, Diagnostic Code 7000.  VA 
regulations regarding rating these disabilities remained 
unchanged until January 12, 1998.  See 38 C.F.R. § 4.104, 
Diagnostic Codes 7000, 7004, 7100, 7101 (1997).  

The VA Schedule for Rating Disabilities for cardiovascular 
disorders were revised, effective January 12, 1998.  See 62 
Fed. Reg. 65,207 (1997).  Effective January 12, 1998, VA 
regulations provide that arteriosclerosis is no longer a 
ratable disability.  See 38 C.F.R. § 4.104 (2003).  A 10 
percent disability rating for hypertensive vascular disease 
(hypertension and isolated systolic hypertension) requires 
any of the following conditions: diastolic pressure that is 
predominately 100 or more, systolic pressure that is 
predominately 160 or more, or use of continuous medication 
for hypertension that is manifested by a history of diastolic 
pressure that was predominately 100 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2003).  For purposes of that 
diagnostic code, the term hypertension means the diastolic 
blood pressure is predominately 90 millimeters (mm) or 
greater, and the term isolated systolic hypertension means 
the systolic blood pressure is predominately 160 mm or 
greater with a diastolic blood pressure of less than 90 mm.  
Id. at Note (1).  A 10 percent evaluation for syphilitic 
heart disease is warranted when a workload of greater than 7 
metabolic equivalents (METs) but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or when continuous medication is required.  38 C.F.R. 
§ 4.104, Diagnostic Code 7004 (2003).  
 
The veteran has claimed that he had syphilitic heart disease, 
hypertension, and arteriosclerosis within one year of active 
service.  While the veteran is competent as a layperson to 
report that on which he has personal knowledge, (See Layno, 6 
Vet. App. at 470), he is not competent to offer medical 
diagnosis of the claimed disability as there is no evidence 
of record that the veteran has specialized medical knowledge.  
See Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 
494.  Thus, the Board will look to the medical evidence of 
record.

As for heart disease, including syphilitic heart disease, and 
hypertension, VA and private medical records do not show that 
any type of heart disease or hypertension was diagnosed 
within one year after active service.  Likewise, no medical 
professional has indicated that the veteran had heart disease 
or hypertension within one year after active service.  In 
fact, the evidence of record does not show a competent 
medical diagnosis of syphilitic heart disease ever being 
made.  Also, the medical records reflect that the veteran did 
not have a diastolic reading over 90 until May 1962 and his 
systolic reading was no higher than 120 during the one-year 
period after active service.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2003); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).

As to arteriosclerosis, VA medical records from the one-year 
period following discharge from active service do not show a 
diagnosis of arteriosclerosis.  To the extent Dr. Battle in 
June 1990 suggested that the veteran had arteriosclerosis in 
1951 because he had a history of CVAs, to include one in 
1951, Dr. Battle's statement, as previously noted, does not 
appear to be based on a review of any medical records in 
1951, is not supported by contemporaneous medical records 
dated in 1951 or other contemporaneous medical records from 
the 1950s and early 1960s, and appears to be based only a 
history given by the veteran.  Also, Dr. Bradford in his 
initial statement dated in September 1973 reported that the 
veteran did not have arteriosclerosis.  Thus, that record is 
of limited probative value.  See Curry, 7 Vet. App. at 68.  
In this case, the contemporaneous medical records from the 
early 1950s and 1960s outweigh Dr. Battle's statement

 In addition, the evidence of record does not show a 
competent medical diagnosis of another type of cardiovascular 
disorder during one year after active service.  Likewise, no 
medical professional has indicated that the veteran had 
another type of cardiovascular disorder within one year after 
active service.

Simply put, the competent medical evidence of record does not 
establish that the veteran had a cardiovascular disease, to 
include heart disease, hypertension, and arteriosclerosis, 
within one year after active service.  For the reasons stated 
above, the Board finds that the preponderance of the evidence 
is against the claim of presumptive service connection for a 
cardiovascular disease, to include heart disease, 
hypertension, and arteriosclerosis, and it must be denied.

As previously noted, the representative argued in the 
informal hearing presentation that remand is again necessary 
under Stegall v. West, 11 Vet. App. 268 (1998) because the 
July 1999 and March 2000 supplemental statements of the case 
provided no citation to the old and new regulations 
concerning the rating of cardiovascular system diseases, and 
because it did not provide any analysis of how the two 
versions of the regulations apply to the facts in the 
veteran's case.  The Board has considered the 
representative's argument, but finds that it is without 
merit.  

First, the June 1998 joint motion regarding this matter was 
issued prior to applicable VA General Counsel precedent 
opinions on this question.  See VAOPGCPREC 7-2003 (Nov. 13, 
2003); VAOPGCPREC 3-2000 (Apr. 10, 2000).  In that regard, 
the intervening change in the rating criteria for 
cardiovascular diseases that became effective in January 1998 
does not apply in this case since the revised regulations may 
not be applied during the presumptive period at issue in this 
case.  See VAOPGCPREC 7-2003; VAOPGCPREC 3-2000.  The 
critical period of inquiry (presumptive period) in this case 
is the period from January 1951 through January 1952, and the 
revised rating criteria for cardiovascular disability did not 
become effective until January 12, 1998.  As such, even if 
the revised regulations were an intervening liberalizing law 
in determining whether or not the veteran had a disability 
that was at least 10 percent disabling during the presumptive 
period, the revised regulations could not be applied in the 
veteran's case since the period at issue is prior to the 
effective date of the regulatory change.  Therefore, the 
Board finds that the regulatory changes that became effective 
January 12, 1998, do not amount to an intervening 
liberalizing law that affects the disposition of the instant 
claim, and the RO's failure to consider the new and old 
regulations regarding rating cardiovascular disorders is 
harmless error.  See Bernard, 4 Vet. App. at 394; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2003) (harmless error). 

Furthermore, even if the revised regulations do apply to this 
claim and are an intervening liberalizing law because the 
claim was still pending as of January 1998, the Board finds 
that there is still no prejudice to the veteran in this case 
by the absence of written notice of - and  consideration of - 
the new and old regulatory provisions in the supplemental 
statements of the case that followed the Board's October 1998 
remand decision because the competent medical evidence of 
record does not establish that the veteran had a 
cardiovascular disease within one year after active service, 
much less one that was compensable under either the old or 
the new rating criteria for cardiovascular disorders.  See 
Bernard, 4 Vet. App. at 394; Sutton, 9 Vet. App. at 564-71; 
see also 38 C.F.R. § 20.1102.


ORDER

Service connection for residuals of a CVA on a presumptive 
basis is denied.

Service connection for a cardiovascular disorder, to include 
heart disease, hypertension, and arteriosclerosis, on a 
presumptive basis is denied.

	

                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



